On October 11, 1996, the Court ordered that the defendant shall be punished by confinement in the Montana State Prison for a term of twenty (20) years on Count I, with ten (10) years suspended, and twenty (20) years on Count III, with ten (10) years suspended. The sentence imposed on Count I shall run consecutive to the sentence imposed on Count III, for a total sentence of forty (40) years, with twenty (20) years suspended. The defendant shall receive credit for time served in the Lake County Jail on these offenses, which as of the date of this Judgment totals two hundred forty-two (242) days. The sentence imposed above shall run concurrently with the sentence imposed in the Missoula County Cause No. 11716, and concurrent to any revocation sentence imposed in Lake County Cause No. DC 95-57. The Court further orders that the suspended portion of the sentence shall be upon conditions as stated in the October 11, 1996 judgment.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips
The Sentence Review Board wishes to thank Phillip Bartell for representing himself in this matter.